Opinion by
Tilson, J.
At the trial four samples were admitted in evidence and three witnesses testified, two on behalf of the plaintiff, and one on behalf of the Government. Counsel for the defendant appeared to have abandoned the classification of the collector as “in part of edgings” and attempted to establish a classification as “in part of flouneings.” The testimony of the defendant’s witness was to the effect that on each end of the scarves for a distance of from 14 to 16 inches the pattern of the knitting and the color of the threads used had been changed from the pattern and color of the threads appearing in the body of the scarves. The court held that this change in the knitting pattern and the color of threads used was not considered sufficient to constitute the imported scarves as being in part of flouneings. Upon the record presented it was held that the merchandise in question was properly dutiable at only 50 cents per pound plus 30 percent ad valorem under paragraph 1114 (d), as modified by T. D. 49753. The protests were sustained to this extent.